NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 18, 2016* 
                                 Decided August 18, 2016 
                                               
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 16‐1443 
 
MARCIA A. RANSOM,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 15cv6108 
UNITED STATES OF AMERICA,                          
      Defendant‐Appellee.                         James B. Zagel, 
                                                  Judge. 

                                         O R D E R 

       Marcia Ransom, a civilian, worked for the federal government at a Navy 
Exchange, a discount store serving primarily members of the Navy. She was fired in 
early 2014 for shopping at the store, something that civilians generally may not do. 
See 10 U.S.C. § 2488(a), (f); DOD Instruction 1330.21, Enclosure 6 (July 14, 2005) (listing 
“authorized patrons”), available at http://www.dtic.mil/whs/directives/corres/pdf/

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
 
No. 16‐1443                                                                               Page 2 
 
133021p.pdf. Ransom filed an administrative claim with the Navy—a prerequisite to 
filing this suit under the Federal Tort Claims Act, see 28 U.S.C. § 2675(a)—stating that her 
supervisor had slandered her by accusing her of shopping.  The Navy denied the claim 
and advised her that she had “six months from the date of mailing” of the denial letter 
“to file suit in the appropriate Federal district court.” See id. § 2401(b).  Five days after the 
six months had run, Ransom filed this action against the federal government. She alleged 
that two of her supervisors had slandered her by falsely telling her manager that she had 
shopped at the Navy Exchange without authorization. She described her injuries as 
“[s]evere mental and emotional stress, financial hardship and relapse of [her] 
depression.” 

        The district court granted the government’s motion to dismiss. The government 
had contended that Ransom’s suit was barred by the statute of limitations and by 
sovereign immunity. The FTCA claim was barred under 28 U.S.C. § 2401(b) because 
Ransom had not sued within six months of the government’s denial of her 
administrative claim. And under 28 U.S.C. § 2680(h), the government’s waiver of 
sovereign immunity did not apply to a claim that, like Ransom’s slander‐based claim, 
arises out of an intentional tort. Ransom responded by raising an equitable‐tolling 
argument. She maintained that the court should excuse her untimely filing because the 
loss of her job had revived a severe depression and triggered other maladies, such as 
fatigue and disorientation. Ransom included with her response a psychiatrist’s report 
from five years earlier diagnosing her as having depressive disorder. The district court 
rejected Ransom’s equitable‐tolling argument and dismissed the suit as untimely.  

       Ransom’s appellate brief doesn’t address the district court’s decision. Instead, she 
asserts that sovereign immunity does not block her FTCA suit. But the only FTCA claim 
that she pursues on appeal arises out of the allegedly slanderous accusation that she 
shopped at the Navy Exchange without permission. As the government rightly argued 
in the district court—and repeats on appeal—slander is an intentional tort to which the 
FTCA’s waiver of sovereign immunity does not apply. See 28 U.S.C. § 2860(h); Millbrook 
v. United States, 133 S. Ct. 1441, 1443 (2013). 

       Because sovereign immunity bars this suit, we need go no further, but for 
completeness we observe that the only contention Ransom raises about the timeliness of 
her suit is also meritless. She argues that the mailing of the letter denying her 
administrative claim should not have started the six‐month statute of limitations 
because, she says, the attorney who wrote and sent the letter represents the government 

 
No. 16‐1443                                                                          Page 3 
 
and is therefore biased. This contention is frivolous, as accepting it would render 
inoperative the limitations period set out in 28 U.S.C. § 2401(b). 

       Finally, although Ransom does not dispute the district court’s rejection of her 
request for equitable tolling, we note that equitable tolling can apply to complaints filed 
under the FTCA, see United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1638 (2015), and a 
mental impairment can warrant tolling a federal period of limitations, see Davis v. 
Humphreys, 747 F.3d 497, 499 (7th Cir. 2014); Miller v. Runyon, 77 F.3d 189, 191–92 
(7th Cir. 1996). We have, however, refrained from articulating precisely when a mental 
impairment justifies tolling. See Davis, 747 F.3d at 499–501. And we see no need to do so 
here given that Ransom’s suit is barred by sovereign immunity and that she fails on 
appeal even to mention equitable tolling. 

                                                                               AFFIRMED.